Vinje, J.
There was no contest as to the amount due on plaintiff’s cause of action, and the only issue presented to the jury was the one raised by the counterclaim. The jury found that plaintiff agreed to deliver his entire output of ties that year to the defendants, but that the latter failed seasonably to furnish an inspector so that they could be shipped. The jury’s answer to question number 3 and the judgment entered upon the verdict dispose of every controverted issue of fact. If the jury did not specifically find that the delay in furnishing an inspector was a sufficient ground for breaching the contract, the judge, by force of sec. 2858m, Stats. 1913, so found. There was evidence to sustain both findings.
By the Court. — Judgment affirmed.